Exhibit 10.2









Ameren Corporation
2014 Omnibus Incentive Compensation Plan





    

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE 1
PAGE
ESTABLISHMENT, EFFECTIVENESS, PURPOSE AND DURATION
 
Section 1.01.
Establishment
1
Section 1.02.
Effectiveness
1
Section 1.03.
Purpose of This Plan
1
Section 1.04.
Duration of This Plan
1
 
 
 
 
 
 
ARTICLE 2
 
DEFINITIONS
 
 
 
 
 
 
 
ARTICLE 3
 
ADMINISTRATION
 
Section 3.01.
General
5
Section 3.02.
Authority of the Committee
5
Section 3.03.
Delegation
6
 
 
 
 
 
 
ARTICLE 4
 
SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS
 
Section 4.01.
Number of Shares Available for Awards
6
Section 4.02.
Share Usage
7
Section 4.03.
Annual Award Limits
7
Section 4.04.
Adjustments in Authorized Shares
8
Section 4.05.
Source of Shares
8
 
 
 
 
 
 
ARTICLE 5
 
ELIGIBILITY AND PARTICIPATION
 
Section 5.01.
Eligibility
9
Section 5.02.
Actual Participation
9
 
 
 
 
 
 
ARTICLE 6
 
STOCK OPTIONS
 
Section 6.01.
Grant of Options
9
Section 6.02.
Award Agreement
9
Section 6.03.
Option Price
9
Section 6.04.
Term of Options
9
Section 6.05.
Exercise of Options
9
Section 6.06.
Payment
9
Section 6.07.
Restrictions on Share Transferability
10
Section 6.08.
Termination of Employment
10


i

--------------------------------------------------------------------------------



Section 6.09.
 Automatic Option Exercise
10
 
 
 
 
 
 
ARTICLE 7
 
STOCK APPRECIATION RIGHTS
 
Section 7.01.
Grant of SARs
11
Section 7.02.
SAR Award Agreement
11
Section 7.03.
Grant Price
11
Section 7.04.
Term of SAR
11
Section 7.05.
Exercise of SARs
11
Section 7.06.
Settlement of SARs
11
Section 7.07.
Termination of Employment
12
Section 7.08.
Other Restrictions
12
Section 7.09.
Automatic SAR Exercise
12
 
 
 
 
 
 
ARTICLE 8
 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
Section 8.01.
Grant of Restricted Stock or Restricted Stock Units
12
Section 8.02.
Restricted Stock or Restricted Stock Unit Award Agreement
12
Section 8.03.
Other Restrictions
12
Section 8.04.
Certificate Legend
13
Section 8.05.
Voting Rights
13
Section 8.06.
Termination of Employment
13
 
 
 
 
 
 
ARTICLE 9
 
PERFORMANCE UNITS / PERFORMANCE SHARES
 
Section 9.01.
Grant of Performance Units / Performance Shares
14
Section 9.02.
Value of Performance Units / Performance Shares
14
Section 9.03.
Earning of Performance Units / Performance Shares
14
Section 9.04.
Form and Timing of Payment of Performance Units / Performance Shares
14
Section 9.05.
Termination of Employment
14
 
 
 
 
 
 
ARTICLE 10
 
CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
 
Section 10.01.
Grant of Cash-Based Awards
15
Section 10.02.
Other Stock-Based Awards
15
Section 10.03.
Value of Cash-Based and Other Stock-Based Awards
15
Section 10.04.
Payment of Cash-Based Awards and Other Stock-Based Awards
15
Section 10.05.
Termination of Employment
15
 
 
 
 
 
 
ARTICLE 11
 
TRANSFERABILITY OF AWARDS
 
Section 11.01.
Transferability
15
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------



Section 11.02.
Committee Action
16
 
 
ARTICLE 12
 
PERFORMANCE MEASURES
 
Section 12.01.
Awards Under This Article 12
16
Section 12.02.
Performance Goals
16
Section 12.03.
Performance Measures
16
Section 12.04.
Evaluation of Performance
17
Section 12.05.
Certification of Performance
17
Section 12.06.
Adjustment of Performance-Based Compensation
17
Section 12.07.
Committee Discretion
17
 
 
 
 
 
 
ARTICLE 13
 
DIRECTOR AWARDS
 
 
 
 
 
 
 
ARTICLE 14
 
DIVIDEND EQUIVALENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
ARTICLE 15
 
BENEFICIARY DESIGNATION
 
 
 
 
 
 
 
ARTICLE 16
 
RIGHTS OF PARTICIPANTS
 
Section 16.01.
Employment
18
Section 16.02.
Participation
19
Section 16.03.
Rights as a Shareholder
19
 
 
 
 
 
 
ARTICLE 17
 
CHANGE OF CONTROL
 
 
 
 
 
 
 
ARTICLE 18
 
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
 
Section 18.01.
Amendment, Modification, Suspension, and Termination
19
Section 18.02.
Awards Previously Granted
19
Section 18.03.
Amendment to Conform to Law
19
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
ARTICLE 19
 
WITHHOLDING
 
 
 
 
 
 
 
ARTICLE 20
 
SUCCESSORS
 
 
 
 
 
 
 
ARTICLE 21
 
GENERAL PROVISIONS
 
Section 21.01.
Forfeiture Events
20
Section 21.02.
Legend
21
Section 21.03.
Gender and Number
21
Section 21.04.
Severability
21
Section 21.05.
Requirements of Law
21
Section 21.06.
Delivery of Title
21
Section 21.07.
Inability to Obtain Authority
21
Section 21.08.
Investment Representations
22
Section 21.09.
Uncertificated Shares
22
Section 21.10.
Unfunded Plan
22
Section 21.11.
No Fractional Shares
22
Section 21.12.
Retirement and Welfare Plans
22
Section 21.13.
Deferred Compensation
22
Section 21.14.
Nonexclusivity of this Plan
23
Section 21.15.
No Constraint on Corporate Action
23
Section 21.16.
Governing Law
23
Section 21.17.
Indemnification
23
Section 21.18.
No Guarantee of Favorable Tax Treatment
23
Section 21.19.
Effect of Disposition of Facility or Operating Unit
24






iv

--------------------------------------------------------------------------------



Ameren Corporation 2014 Omnibus Incentive Compensation Plan
ARTICLE 1
ESTABLISHMENT, EFFECTIVENESS, PURPOSE AND DURATION


Section 1.01. Establishment. Ameren Corporation, a Missouri corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Ameren Corporation 2014 Omnibus Incentive
Compensation Plan (hereinafter referred to as this “Plan”), as set forth in this
document.


Section 1.02. Effectiveness. This Plan shall become effective upon shareholder
approval (the “Effective Date”) and shall remain in effect as provided in
Section 1.04. The Company may make contingent Awards before the Effective Date;
provided that the vesting, exercise, or payment of such Awards is expressly
conditioned on shareholder approval and the Awards are forfeited if shareholders
do not approve this Plan. Subject to the approval of the Company’s shareholders
of this Plan, no further awards shall be granted under the Prior Plan as of the
Effective Date.


Section 1.03. Purpose of This Plan. The purpose of this Plan is to provide a
means whereby Employees and Directors of the Company develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract able individuals to become Employees or serve as
Directors of the Company. This Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based Awards
and Other Stock-Based Awards.


Section 1.04. Duration of This Plan. Unless sooner terminated as provided
herein, this Plan shall terminate ten years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than ten years after the earlier of (a)
adoption of this Plan by the Board, or (b) the Effective Date.


ARTICLE 2
DEFINITIONS


Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
“Affiliate” means any corporation or other entity (including, but not limited
to, a partnership or a limited liability company) that is affiliated with the
Company through stock or equity ownership or otherwise, including each
Subsidiary and any other



--------------------------------------------------------------------------------



corporation or entity designated as an Affiliate for purposes of this Plan by
the Committee.
“Aggregate Share Authorization” has the meaning set forth in Section 4.01.
“Annual Award Limit” and “Annual Award Limits” have the meaning set forth in
Section 4.03.
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
“Award Agreement” means either (i) an agreement entered into by the Company and
a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, Internet, or other non-paper Award Agreements, and the
use of electronic, Internet, or other non-paper means for the acceptance thereof
and actions thereunder by a Participant.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations or other published
guidance thereunder and any successor or similar provision.
“Committee” means the Human Resources Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. The Committee shall consist of two or more
persons, each of whom qualifies as a “non-employee director” within the meaning
of Rule 16b-3 of the Exchange Act and as an “outside director” within the
meaning of Code Section 162(m). If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
“Company” has the meaning set forth in Section 1.01, and any successor thereto
as provided in Article 21.
“Covered Employee” means any Employee who is or may become a “Covered Employee,”
as defined in Code Section 162(m), and who is designated, either as an
individual Employee or class of Employees, by the Committee within the shorter
of (i) 90

2

--------------------------------------------------------------------------------



days after the beginning of the Performance Period, or (ii) before 25% of the
Performance Period has elapsed, as a “Covered Employee” under this Plan for such
applicable Performance Period.
“Director” means any individual who is a member of the Board of Directors of the
Company and who is not an employee of the Company.
“Director Award” means any Award granted, whether singly, in combination, or in
tandem, to a Participant who is a Director pursuant to such applicable terms,
conditions, and limitations as the Board or Committee may establish in
accordance with this Plan.
“Effective Date” has the meaning set forth in Section 1.02.
“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. For purposes of this Plan, references to sections of the Exchange Act
shall be deemed to include references to any applicable regulations or other
published guidance thereunder and any successor or similar provision.
“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, Fair
Market Value shall be the closing price of a Share on the date in question (or,
if there is no reported sale on such date, on the last preceding date on which
any reported sale occurred). In the event that Shares are not publicly traded at
the time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate. If Fair Market Value is a price other than the
closing price of a Share on the most recent date on which Shares were publicly
traded, the definition of FMV shall be specified in the Award Agreement.
“Full Value Award” means an Award other than an Award in the form of a
Nonqualified Stock Option, Incentive Stock Option or Stock Appreciation Right,
and which is settled by the issuance of Shares.
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee that is designated as an Incentive Stock Option
and intended to meet the requirements of Code Section 422.

3

--------------------------------------------------------------------------------



“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
granted pursuant to Article 6.
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Option Term” means the period of time during which an Option is exercisable as
the Committee shall determine at the time of grant; provided, however, no Option
shall be exercisable later than the tenth anniversary of its grant date.
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.
“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees.
“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to satisfy the requirements for Performance-Based
Compensation.
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
“Performance Share” means an Award granted pursuant to Article 9 that is
denominated in Shares, the value of which at the time it is payable is
determined based on achievement of corresponding performance criteria.
“Performance Unit” means an Award granted under Article 9 that is denominated in
dollars, the value of which at the time it is payable is determined based on
achievement of corresponding performance criteria.
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
performance of services, the achievement of performance goals, or the occurrence
of other events as determined by the Committee, in its discretion), as provided
in Article 8.







4

--------------------------------------------------------------------------------



“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Plan” has the meaning set forth in Section 1.01.
“Plan Year” means the calendar year.
“Prior Plan” means the Ameren Corporation 2006 Omnibus Incentive Compensation
Plan.
“Prior Plan Award” means an award granted under the Prior Plan that is
outstanding as of the Effective Date.
“Restricted Stock” means an Award granted pursuant to Article 8, as set forth
therein.
“Restricted Stock Unit” means an Award granted pursuant to Article 8, as set
forth therein.
“Share” means a share of common stock of the Company, $0.01 par value per share.
“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
granted pursuant to Article 7.
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than 50% by reason of stock ownership or otherwise.
ARTICLE 3
ADMINISTRATION


Section 3.01. General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested persons.


Section 3.02. Authority of the Committee. The Committee shall have full
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award

5

--------------------------------------------------------------------------------



recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in Award Agreements, granting Awards as an alternative to
or as the form of payment for grants or rights earned or due under compensation
plans or arrangements of the Company, construing any ambiguous provision of the
Plan or any Award Agreement, and, subject to Article 18, adopting modifications
and amendments to this Plan or any Award Agreement, including without
limitation, any that are necessary to comply with or qualify for the laws of the
countries and other jurisdictions in which the Company, its Affiliates, and/or
its Subsidiaries operate.


Section 3.03 Delegation. To the extent permitted under applicable law, the
Committee may delegate to one or more of its members or to one or more officers
of the Company and/or its Subsidiaries and Affiliates, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Committee or any individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility that the Committee or such individuals may have under this
Plan. The Committee may, by resolution, authorize one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the size of any such Awards; provided, however, (i) the Committee shall not
delegate such responsibilities to any such officer for Awards granted to an
Employee who is, on the relevant date, a Covered Employee or an officer or
Director for purposes of Section 16 of the Exchange Act; (ii) the resolution
providing such authorization sets forth the total number of Shares underlying
Awards such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.


ARTICLE 4
SHARES SUBJECT TO THIS PLAN AND MAXIMUM AWARDS


Section 4.01. Number of Shares Available for Awards. (a) Subject to adjustment
as provided in Section 4.04. , the maximum number of Shares available for grant
to Participants under this Plan (the “Aggregate Share Authorization”) shall be
8,000,000 Shares. To the extent that the issuance of any Share subject to a
Prior Plan Award that is outstanding as of the Effective Date would cause the
Company to exceed the aggregate share authorization under the Prior Plan, any
such Share shall be made under this Plan and shall reduce this Plan’s Aggregate
Share Authorization by one Share.


(b)    Flexible Share Authorization. To the extent that a Share is issued
pursuant to the grant or exercise of a Full Value Award, it shall reduce the
Aggregate Share Authorization by one Share; and, to the extent that a Share is
issued pursuant to the grant or exercise of an Award other than a Full Value
Award, it shall reduce the Aggregate Share Authorization by 0.47 of a Share.


(c)    The maximum number of Shares that may be issued pursuant to ISOs under
this Plan shall be equal to the Aggregate Share Authorization.



6

--------------------------------------------------------------------------------



(d)    The maximum aggregate value of Awards that may be granted to any Director
under this Plan during any calendar year shall not exceed $400,000, as
determined by the Committee based on the value of any Award at the time of
grant.


Section 4.02. Share Usage. (a) Shares covered by an Award or a Prior Plan Award
(if applicable) shall be counted as used only to the extent they are actually
issued. Any Shares related to Awards that terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission (prior
to the issuance of Shares) for Awards not involving Shares, shall be available
again for grant under this Plan.


(b)    Notwithstanding anything to the contrary in Section 4.02(a), Shares
subject to an Award shall not again be available for grant under this Plan if
such Shares are (i) Shares tendered or withheld in payment of the exercise price
of an Option, (ii) Shares delivered to or withheld by the Company to satisfy any
tax withholding liabilities arising from an Option, or (iii) Shares covered by a
stock-settled Stock Appreciation Right that were not issued upon the settlement
of the Stock Appreciation Right.


Section 4.03. Annual Award Limits. Unless and until the Committee determines
that an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of Awards
under this Plan:


(a)Options. The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 2,000,000.


(b)SARs. The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be 2,000,000.


(c)Restricted Stock or Restricted Stock Units. The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be 300,000 Shares.


(d)Performance Units or Performance Shares. The maximum aggregate number of
Performance Units or Performance Shares that a Participant may be awarded in any
one Plan Year shall be 300,000 Shares. As provided in Section 9.03. , up to 2.5
Shares (or the cash value of 2.5 Shares) may be issued with respect to a
Performance Unit or Performance Share, depending on the level of performance.


(e)Cash-Based Awards. The maximum aggregate amount awarded with respect to
Cash-Based Awards to any one Participant in any one Plan Year may not exceed
$5,000,000, determined as of the date of payment.


(f)Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.02. in any one Plan Year to any one
Participant shall be 300,000 Shares.


    

7

--------------------------------------------------------------------------------



Section 4.04. Adjustments in Authorized Shares. (a) In the event of any
corporate event or transaction (including, but not limited to, a change in the
Shares of the Company or the capitalization of the Company) such as a merger,
consolidation, reorganization, recapitalization, separation, partial or complete
liquidation, stock dividend, stock split, reverse stock split, split up,
spin-off, or other distribution of stock or property of the Company, combination
of Shares, exchange of Shares, dividend in kind, or other like change in capital
structure, number of outstanding Shares, or distribution (other than normal cash
dividends) to shareholders of the Company, or any similar corporate event or
transaction, or in the event of unusual or nonrecurring events affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles, the Committee, in order to prevent
dilution or enlargement of Participants’ rights under this Plan, shall
substitute or adjust, as applicable, the number and kind of Shares that may be
granted under this Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards. The Committee, in its
discretion, shall determine the methodology or manner of making such
substitution or adjustment.


(b)    The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect, or that
relate to, the changes or distributions described in Section 4.04(a) and to
modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods. The
Committee shall not make any adjustment pursuant to this Section 4.04. that
would (i) prevent Performance-Based Compensation from satisfying the
requirements of Code Section 162(m), (ii) cause an Award that is otherwise
exempt from Code Section 409A to become subject to Section 409A, or (iii) cause
an Award that is subject to Code Section 409A to fail to satisfy the
requirements of Section 409A. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under this Plan.


(c)    Subject to the provisions of Article 18 and notwithstanding anything else
herein to the contrary, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance or assumption of
benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with FASB ASC Topic 718-20-35-6 or its successor, subject to compliance with the
rules under Code Sections 409A, 422, and 424, as and where applicable.


Section 4.05.    Source of Shares. The Shares available for issuance under this
Plan may be authorized and unissued Shares or treasury Shares.



8

--------------------------------------------------------------------------------



ARTICLE 5
ELIGIBILITY AND PARTICIPATION


Section 5.01. Eligibility. Individuals eligible to participate in this Plan
include all Employees and Directors.


Section 5.02. Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of any and all terms permissible by law, and the amount
of each Award.


ARTICLE 6
STOCK OPTIONS


Section 6.01. Grant of Options. Subject to the terms and provisions of this
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion; provided that ISOs may be granted only to
eligible Employees of the Company or of any parent or subsidiary corporation (to
the extent permitted under Code Sections 422 and 424).


Section 6.02. Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.


Section 6.03. Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price must be
at least equal to 100% of the FMV of the Shares as determined on the date of
grant.


Section 6.04. Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine and set forth in the Award
Agreement at the time of grant; provided, however, no Option shall be
exercisable later than the tenth anniversary date of its grant. Notwithstanding
the foregoing, for Nonqualified Stock Options granted to Participants outside
the United States, the Committee has the authority to grant Nonqualified Stock
Options that have a term greater than ten years.


Section 6.05. Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.


Section 6.06. Payment. (a) Subject to Section 6.09, Options granted under this
Article 6 shall be exercised by the delivery of a notice of exercise to the
Company or an

9

--------------------------------------------------------------------------------



agent designated by the Company in a form specified or accepted by the
Committee, or by complying with any alternative procedures which may be
authorized by the Committee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Shares shall become the property of the Participant on the exercise date,
subject to any forfeiture conditions specified in the Option.


(b)A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price at the time of the exercise.
The Option Price of any Option shall be payable to the Company in full either
(i) in cash or its equivalent; (ii) by tendering (either by actual delivery or
attestation) previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the Option Price; (iii) by a cashless
(broker-assisted) exercise; (iv) by a combination of (i), (ii) and/or (iii); or
(v) any other method approved or accepted by the Committee in its sole
discretion. Unless otherwise determined by the Committee, all payments under all
of the methods indicated above shall be paid in United States dollars.


(c)Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant a statement of holdings as evidence of book entry uncertificated
Shares, or at the sole discretion of the Committee upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).


Section 6.07. Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.


Section 6.08. Termination of Employment. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Options granted pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.


Section 6.09. Automatic Option Exercise. An Award Agreement may provide that if,
on the last day of the term of an Option, the Fair Market Value of one Share
exceeds the exercise price per Share of the Option, if the Participant has not
exercised the Option, and the Option has not otherwise expired, the Option shall
be deemed to have been exercised by the Participant on such day. In such event,
the Company shall deliver Shares to the Participant in accordance with this
Section 6.09, reduced by the number of

10

--------------------------------------------------------------------------------



Shares required for payment of the exercise price and for payment of withholding
taxes; any fractional Share shall be settled in cash.


ARTICLE 7
STOCK APPRECIATION RIGHTS


Section 7.01. Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. Subject to the terms and conditions of this
Plan, the Committee shall have complete discretion in determining the number of
SARs granted to each Participant and, consistent with the provisions of this
Plan, the terms and conditions pertaining to such SARs.


Section 7.02. SAR Award Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the Grant Price, the maximum duration of the SAR,
the number of Shares to which the SAR pertains, the conditions upon which an SAR
shall become vested and exercisable, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of this Plan.


Section 7.03. Grant Price. The Grant Price for each grant of an SAR shall be
determined by the Committee and shall be specified in the Award Agreement;
provided, however, the Grant Price on the date of grant must be at least equal
to 100% of the FMV of the Shares as determined on the date of grant.


Section 7.04. Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement at the time of grant. Except as determined otherwise by the Committee
and specified in the SAR Award Agreement, no SAR shall be exercisable later than
the tenth anniversary date of its grant. Notwithstanding the foregoing, for SARs
granted to Participants outside the United States, the Committee has the
authority to grant SARs that have a term greater than ten years.


Section 7.05. Exercise of SARs. SARs granted under this Article 7 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.


Section 7.06. Settlement of SARs. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company on the exercise date in an
amount determined by multiplying:


(a)the excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by


(b)the number of Shares with respect to which the SAR is exercised.


At the discretion of the Committee, the payment upon SAR exercise may be in
cash,

11

--------------------------------------------------------------------------------



Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.


Section 7.07. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to this
Article 7, and may reflect distinctions based on the reasons for termination.


Section 7.08. Other Restrictions. The Committee shall impose such other
conditions and/or restrictions on any Shares received upon exercise of an SAR
granted pursuant to this Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received upon exercise of an SAR for a specified
period of time.


Section 7.09. Automatic SAR Exercise. An Award Agreement may provide that if, on
the last day of the term of an SAR, the Fair Market Value of one Share exceeds
the Grant Price per Share of the SAR, if the Participant has not exercised the
SAR, and the SAR has not otherwise expired, the SAR shall be deemed to have been
exercised by the Participant on such day. In such event, the Company shall
deliver payment to the Participant in accordance with the terms of settlement
set forth in Section 7.06.


ARTICLE 8
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


Section 8.01. Grant of Restricted Stock or Restricted Stock Units. Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.


Section 8.02. Restricted Stock or Restricted Stock Unit Award Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.


Section 8.03. Other Restrictions. (a) The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to this Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific

12

--------------------------------------------------------------------------------



performance goals, time-based restrictions on vesting following the attainment
of the performance goals, time-based restrictions, and/or restrictions under
applicable laws or under the requirements of any stock exchange or market upon
which such Shares are listed or traded, or holding requirements or sale
restrictions placed on the Shares by the Company upon vesting of such Restricted
Stock or Restricted Stock Units.


(b)To the extent deemed appropriate by the Committee, the Company may retain any
certificates or statements of holdings representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.


(c)Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.


Section 8.04. Certificate Legend. In addition to any legends placed on
certificates or statements of holdings pursuant to Section 8.03. , each
certificate or statement of holdings representing Shares of Restricted Stock
granted pursuant to this Plan may bear a legend such as the following or as
otherwise determined by the Committee in its sole discretion:


The sale or transfer of Shares of stock represented by this certificate or
statement of holdings, whether voluntary, involuntary, or by operation of law,
is subject to certain restrictions on transfer as set forth in the Ameren
Corporation 2014 Omnibus Incentive Compensation Plan, and in the associated
Award Agreement. A copy of the Plan and such Award Agreement may be obtained
from Ameren Corporation.


Section 8.05. Voting Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.


Section 8.06. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Restricted
Stock and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units granted pursuant to this Article 8,
and may reflect distinctions based on the reasons for termination.



13

--------------------------------------------------------------------------------



ARTICLE 9
PERFORMANCE UNITS / PERFORMANCE SHARES


Section 9.01. Grant of Performance Units / Performance Shares. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Participants in
such amounts and upon such terms as the Committee shall determine.


Section 9.02. Value of Performance Units / Performance Shares. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.


Section 9.03. Earning of Performance Units / Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout as provided in Section 9.04. on the value and number of Performance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved. Regardless of the level of performance
achieved, in no event will the number of Shares issued (or the amount of cash
paid) with respect to a Performance Unit/Performance Share exceed 2.5 Shares (or
the value of 2.5 Shares).


Section 9.04. Form and Timing of Payment of Performance Units / Performance
Shares. Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units/Performance Shares in the form of cash or in Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.


Section 9.05. Termination of Employment. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units and/or Performance Shares following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Units or Performance Shares awarded pursuant to this Article 9, and
may reflect distinctions based on the reasons for termination.



14

--------------------------------------------------------------------------------



ARTICLE 10
CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS


Section 10.01. Grant of Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.


Section 10.02. Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.


Section 10.03. Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.


Section 10.04. Payment of Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to a Cash-Based Award or an Other Stock-Based
Award shall be made in accordance with the terms of the Award, in cash or Shares
as the Committee determines.


Section 10.05. Termination of Employment. The Committee shall determine the
extent to which the Participant shall have the right to receive Cash-Based
Awards or Other Stock-Based Awards following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee. Such provisions may be included in the Award
Agreement, but need not be uniform among all Awards of Cash-Based Awards or
Other Stock-Based Awards granted pursuant to this Article 10, and may reflect
distinctions based on the reasons for termination.


ARTICLE 11
TRANSFERABILITY OF AWARDS


Section 11.01. Transferability. Except as provided in Section 11.02. , during a
Participant’s lifetime, the Participant’s Awards shall be exercisable only by
the Participant. Awards shall not be transferable other than by will or the laws
of descent

15

--------------------------------------------------------------------------------



and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation of this Section 11.01 shall be null and void. The Committee may
establish such procedures as it deems appropriate for a Participant to designate
a beneficiary to whom any amounts payable or Shares deliverable in the event of,
or following, the Participant’s death, may be provided.


Section 11.02. Committee Action. The Committee may, in its discretion, determine
that notwithstanding Section 11.01. , any or all Awards (other than ISOs) shall
be transferable to and exercisable by such transferees, and subject to such
terms and conditions, as the Committee may deem appropriate; provided, however,
no Award may be transferred for value (as defined in the General Instructions to
Form S-8 Registration Statement under the Securities Act of 1933, as amended).


ARTICLE 12
PERFORMANCE MEASURES


Section 12.01. Awards Under This Article 12. If an Award (other than an Option
or SAR) is intended to qualify as Performance-Based Compensation, the Award
shall be granted in accordance with the terms of this Article 12 and shall vest
or be paid solely on account of the attainment of an objective performance goal
based on one or more of the Performance Measures listed in Section 12.03. .


Section 12.02. Performance Goals. The Committee shall establish the performance
goal in writing not later than 90 days after the commencement of the Performance
Period (or, if earlier, before 25% of the Performance Period has elapsed), and
at a time when the outcome of the performance goal is still substantially
uncertain. The performance goal shall state, in terms of an objective formula or
standard, the method for determining the amount of compensation payable to the
Participant if the performance goal is attained.


Section 12.03. Performance Measures. (a) The Performance Measures used to
establish performance goals for Performance-Based Compensation shall be limited
to (i) net earnings or net income (before or after taxes); (ii) earnings per
share; (iii) net sales or revenue growth; (iv) net operating profit; (v) return
measures (including, but not limited to, return on assets, capital, invested
capital, equity, sales, or revenue); (vi) cash flow (including, but not limited
to, operating cash flow, free cash flow, cash flow return on equity, and cash
flow return on investment); (vii) earnings before or after taxes, interest,
depreciation, and/or amortization; (viii) gross or operating margins; (ix) gross
revenue; (x) productivity ratios; (xi) share price (including, but not limited
to, growth measures); (xii) expense targets; (xiii) margins; (xiv) operating
efficiency; (xv) capacity utilization; (xvi) increase in customer base; (xvii)
environmental health and safety; (xviii) diversity; (xix) quality; (xx) customer
satisfaction; (xxi) working capital targets; (xxii) economic value added or EVA
(net operating profit after tax minus the sum of capital multiplied by the cost
of capital); (xxiii) net debt; (xxiv) corporate governance; (xxv) total
shareholder return; (xxvi) dividend; and (xxvii) bond rating.

16

--------------------------------------------------------------------------------





(b)Any Performance Measure(s) may be used in a quantitative manner to measure
the performance of the Company, Subsidiary, and/or Affiliate as a whole or any
business unit of the Company, Subsidiary, and/or Affiliate or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Measure (xi) above as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting of any Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this Article
12.


Section 12.04. Evaluation of Performance. The evaluation of performance may
include or exclude the effect of any of the following events that occurs during
a Performance Period, and the Committee shall specify in writing when it
establishes the performance goal whether the effect of one or more such events
shall be so included or excluded: (a) asset write-downs; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles, laws, regulatory actions, or provisions affecting reported results;
(d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in FASB ASC Topic 225-20-20 or its successor
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
or Annual Report on Form 10-K, as the case may be, for the applicable year; (f)
acquisitions or divestitures; and (g) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.


Section 12.05. Certification of Performance. No vesting or payment shall occur
under an Award that is intended to qualify as Performance-Based Compensation
until the Committee certifies in writing that the performance goal and any other
material terms of the Award have been satisfied.


Section 12.06. Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.


Section 12.07. Committee Discretion. For the avoidance of doubt, in the event
that the Committee determines that it is advisable to grant Awards that shall
not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Code Section 162(m) and the terms
of this Article 12. In such event, among other things, the Committee may base
the vesting or payment of such Awards on performance measures other than those
set forth in Section 12.03.



17

--------------------------------------------------------------------------------



ARTICLE 13
DIRECTOR AWARDS


Subject to Section 4.01(d), the Board shall determine all Awards to Directors.
The terms and conditions of any grant to any such Director shall be set forth in
an Award Agreement.
ARTICLE 14
DIVIDEND EQUIVALENTS


Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares that are subject to any Full Value
Award, to be credited as of the dividend payment dates, during the period
between the date on which the Full Value Award is granted and the date on which
the Award vests or expires, as determined by the Committee. Such dividend
equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such limitations as may be determined by the
Committee; provided that such dividend equivalents shall be subject to any
performance conditions that apply to the underlying Award. For the avoidance of
doubt, Participants shall not accrue, be granted or be paid any dividends or
dividend equivalents with respect to Shares that are subject to any Option or
Stock Appreciation Right.
ARTICLE 15
BENEFICIARY DESIGNATION


Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator, or legal representative on behalf of the
Participant’s estate.
ARTICLE 16
RIGHTS OF PARTICIPANTS


Section 16.01. Employment. (a) Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a Director for any specified period of time.









18

--------------------------------------------------------------------------------



(b)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.


Section 16.02. Participation. No individual shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.


Section 16.03. Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.


ARTICLE 17
CHANGE OF CONTROL


The treatment of Awards upon a change of control of the Company shall be set
forth in the Award Agreement.
ARTICLE 18
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION


Section 18.01. Amendment, Modification, Suspension, and Termination. Subject to
Section 18.02, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.04, Options or SARs awarded
under this Plan will not be repriced, replaced, regranted through cancellation,
or by lowering the Option Price of a previously granted Option or the Grant
Price of a previously granted SAR, or exchanged for a cash payment or other
Awards (other than pursuant to Article 17 or as otherwise provided in connection
with a change of control of the Company) and no material amendment of this Plan
shall be made without shareholder approval if shareholder approval is required
by law, regulation, or stock exchange rule, including, but not limited to, the
Exchange Act, the Code, and if applicable, the NYSE Listed Company Manual.


Section 18.02. Awards Previously Granted. Notwithstanding any other provision of
this Plan to the contrary (other than Section 18.03), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.


Section 18.03. Amendment to Conform to Law. Notwithstanding any other provision
of this Plan to the contrary, the Board of Directors may amend the Plan or an
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Plan or an Award Agreement to any
present

19

--------------------------------------------------------------------------------



or future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder.


ARTICLE 19
WITHHOLDING


The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan. Participants may elect to satisfy the withholding requirements, in
whole or in part, by having the Company withhold shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction. The Participant shall remain
responsible at all times for paying any federal, state, and local income or
employment tax due with respect to any Award, and the Company shall not be
liable for any interest or penalty that a Participant incurs by failing to make
timely payments of tax.


ARTICLE 20
SUCCESSORS


All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 21
GENERAL PROVISIONS


Section 21.01. Forfeiture Events. (a) The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for cause (as
defined in the Award Agreement), termination of the Participant’s provision of
services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.


(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or with gross negligence engaged in the misconduct, or knowingly or
with gross negligence failed to prevent the misconduct, or if the Participant is
one of the individuals subject to

20

--------------------------------------------------------------------------------



automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the
Participant shall reimburse the Company the amount of any payment in settlement
of an Award earned or accrued during the 12-month period following the first
public issuance or filing with the United States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.


(c)The Committee shall have full authority to implement any policies and
procedures necessary or desirable to comply with Section 10D of the Exchange Act
and any rules promulgated thereunder.


(d)All Awards shall be subject to the Company’s compensation recoupment policy
as such policy may be in effect from time to time.


Section 21.02. Legend. The certificates or statements of holdings for Shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer of such Shares.


Section 21.03. Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.


Section 21.04. Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


Section 21.05. Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


Section 21.06. Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under this Plan prior to:


(a)obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.


Section 21.07. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.



21

--------------------------------------------------------------------------------



Section 21.08. Investment Representations. The Committee may require any
individual receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the individual is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.


Section 21.09. Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer or issuance of Shares, the
transfer or issuance of such Shares may be effected on a noncertificated basis,
to the extent not prohibited by applicable law or the rules of any stock
exchange upon which the Shares are listed.


Section 21.10. Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company, and/or its
Subsidiaries, and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
beneficiary, legal representative, or any other individual. To the extent that
any individual acquires a right to receive payments from the Company, its
Subsidiaries, and/or its Affiliates under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.


Section 21.11. No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be granted or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.


Section 21.12. Retirement and Welfare Plans. Neither Awards made under this Plan
nor Shares or cash paid pursuant to such Awards, except pursuant to a Covered
Employee’s annual incentive award, may be included as “compensation” for
purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s or Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.


Section 21.13. Deferred Compensation. With respect to Awards subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A, and the provisions of the Plan and any Award Agreement shall be
interpreted in a manner that satisfies the requirements of Code Section 409A,
and the Plan shall be operated accordingly. The Committee may make changes in
the terms or operation of the Plan and/or Awards (including changes that may
have retroactive effect) deemed necessary or desirable to comply with Code
Section 409A. The Company, however,

22

--------------------------------------------------------------------------------



makes no representation or covenants that the Plan or Awards will comply with
Section 409A.


Section 21.14. Nonexclusivity of this Plan. The adoption of this Plan shall not
be construed as creating any limitations on the power of the Board or Committee
to adopt such other compensation arrangements as it may deem desirable for any
Participant.


Section 21.15. No Constraint on Corporate Action. Nothing in this Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.


Section 21.16. Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the state of Missouri, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Missouri, to resolve any and all issues that may
arise out of or relate to this Plan or any related Award Agreement.


Section 21.17. Indemnification. (a) Subject to requirements and limitations of
applicable law, each individual who is or shall have been a member of the Board,
or a Committee appointed by the Board, or an officer of the Company, a
Subsidiary, or an Affiliate to whom authority was delegated in accordance with
Article 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf, unless such loss, cost,
liability, or expense is a result of his own willful misconduct or except as
expressly provided by statute.


(b)The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.


Section 21.18. No Guarantee of Favorable Tax Treatment. Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Code Section 409A, the Company does not warrant
that any Award under the Plan will qualify for favorable tax treatment under
Code Section

23

--------------------------------------------------------------------------------



409A or any other provision of federal, state, local, or foreign law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties that the Participant might owe as a result of the grant, holding,
vesting, exercise, or payment of any Award under the Plan.


Section 21.19. Effect of Disposition of Facility or Operating Unit. In the event
that the Company or any of its Affiliates and/or Subsidiaries closes or disposes
of the facility at which a Participant is located or the Company or any of its
Affiliates and/or Subsidiaries diminish or eliminate ownership interests in any
operating unit of the Company or any of its Affiliates and/or Subsidiaries so
that such operating unit ceases to be majority owned by the Company or any of
its Affiliates and/or Subsidiaries, then, with respect to Awards held by
Participants who subsequent to such event will not be Employees, the Committee
may, to the extent consistent with Code Section 409A (if applicable), (i)
accelerate the exercisability of Awards to the extent not yet otherwise
exercisable or remove any restrictions applicable to any Awards and (ii) extend
the period during which Awards will be exercisable to a date subsequent to the
date when such Awards would otherwise have expired by reason of the termination
of such Participant’s employment with the Company or any of its Affiliates
and/or Subsidiaries (but in no event to a date later than the expiration date of
the Awards or the fifth anniversary of the transaction in which such facility
closes or operating unit ceases). If the Committee takes no special action with
respect to any disposition of a facility or an operating unit, then the terms
and conditions of the Award Agreement and the other terms and conditions of this
Plan shall control.



24